Citation Nr: 0012304	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for foot disability.

2.  Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that denied claims of entitlement to service connection 
for foot and knee disabilities  In November 1997, this case 
was remanded for additional development.  In April 1999, the 
veteran testified at a hearing at the RO.


FINDING OF FACT

Neither chronic foot nor chronic knee disability had its 
onset during military service or until several years after 
the veteran's separation from service; neither disability is 
otherwise attributable to the veteran's period of military 
service.


CONCLUSION OF LAW

The veteran does not have foot or knee disability which is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order to make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran's service medical records show that, in 
August 1981, she was seen for complaints of pain in the left 
knee for the previous three to four days, which pain 
increased with running that morning.  It was noted that the 
origin was unknown.  Left knee pain was assessed.  An 
August 1981 physical therapy notation indicates that the 
veteran had injured her left knee while running about two 
weeks earlier.  She was fitted for crutches.  In September 
1981, she was again seen for complaints of left knee pain.  
It was noted that she had been on a physical profile.  The 
remaining service records are negative for any complaints of, 
treatment for, or diagnoses suggesting any foot or knee 
problem.

Based on a review of the evidence, the Board finds that the 
veteran's claims of entitlement to service connection are 
well grounded.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  
Specifically, at a May 1996 VA examination, the veteran 
reported that, during the course of her basic training, she 
had developed bilateral fallen arches and flat feet.  She 
reported that, since that time, she had had pain in her feet 
with extensive walking or standing.  She also reported that, 
in 1981, she had injured her knees playing basketball and had 
had anterior knee pain since then.  The assessment was that 
the veteran had bilateral, profound pes planus, which, 
according to the veteran began during her boot camp with 
secondary patellofemoral syndrome likely exacerbated by an 
injury in 1981.  Given the suggestion in the May 1996 VA 
examiner's report, namely that pes planus was linked to 
symptoms the veteran experienced since basic military 
training, and that patellofemoral syndrome was secondary 
thereto, the Board finds that the veteran's claims of service 
connection are well grounded.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Nevertheless, because the May 1996 VA 
examiner had conducted the examination without the benefit of 
the veteran's service medical records, which were not 
received by the RO until January 1997, the Board remanded the 
case in November 1997 for another VA examination.

Pursuant to the Board's November 1997 remand, a June 1998 VA 
examination was conducted.  At that examination, it was noted 
that the examiner had previously evaluated the veteran in 
May 1996.  The veteran's history of problems in service, 
which was provided at the May 1996 VA examination, was 
reiterated.  The veteran complained of bilateral foot and 
anterior knee pain.  Examination revealed that the veteran 
continued to demonstrate significant pes planus with 
pronation deformity.  There was no significant patellofemoral 
crepitus through range of motion, but she did have medial and 
lateral facet tenderness bilaterally and provocative 
maneuvers for patellofemoral syndrome.  The assessment was 
"patient with bilateral significant pes planus, which she 
states developed during boot camp, now with secondary patella 
femoral syndrome."  The examiner noted that an extensive 
review of the veteran's medical records was conducted.  The 
examiner reported that the veteran's induction physical 
revealed that her feet were normal and that there was no 
further or more significant mention of foot problems 
throughout the record.  The examiner noted that there was one 
brief record of left knee problems in 1981.  It was also 
noted that there were multiple visits to medical care 
providers for complaints of abdominal problems, ear 
swellings, sore throats, diarrhea, gynecologic problems, 
rashes, cough, etc. throughout the veteran's military career.  
In summary, the examiner opined that there was no reason to 
doubt the veteran's history as provided, but he specifically 
noted that there was no significant documentation in the 
medical record of the veteran complaining of foot or ankle 
pain despite the fact that she had visited medical care 
facilities on a very frequent basis during her military 
career.

The Board finds that the absence of evidence showing problems 
or complaints in service has an evidentiary value that is of 
greater weight than the veteran's history as reiterated by 
the VA examiner.  Specifically, the Board notes that, 
although the June 1998 VA examiner outwardly supported the 
veteran's contentions that her history was accurate, the 
salient point to be made with respect to this physician's 
statement is that it was merely a recitation of the veteran's 
own self-reported history.  With the exception of the veteran 
being seen for complaints of left knee pain in August and 
September 1981, her service medical records are negative for 
any complaints of, treatment for, or diagnosis suggesting 
foot or knee disability.  In fact, her service medical 
records demonstrate that she repeatedly sought care, but not 
for chronically recurring knee or foot complaints.  The June 
1998 examiner pointed this out, apparently to underscore the 
fact that he could find no medical support for the notion 
that the veteran had a chronically recurring problem with her 
knees or feet that in turn had its origins in military 
service.  Indeed, while the examiner said that he had no 
reason to doubt the veteran's history, he set forth a very 
good reason to doubt-namely, that the veteran had been seen 
repeatedly for various problems in service, none of which had 
anything to do with chronic knee or foot difficulties.  
Therefore, the Board finds that the veteran's history as 
reported in May 1996 and June 1998 to be of less probative 
value than the absence of evidence showing chronic disability 
originating in service.  That absence of evidence, and the 
fact that the veteran's history was discredited by the clear 
implications of the VA examiner's statements, lead the Board 
to conclude that the evidence against the claims outweighs 
the evidence favoring the veteran's claims.  

The Board has considered the veteran's numerous written 
statements and April 1999 RO testimony regarding the onset of 
her foot and knee disabilities.  While she is competent to 
provide information regarding the symptoms she currently 
experiences and has experienced since service, there is no 
indication that she is competent to comment upon medical 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 495.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the claims of 
entitlement to service connection.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
rule is not applicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for foot disability is denied.

Service connection for knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

